Need, J.
There is no certificate by the trial judge that the case involves any question of law on which it is desirable to have the opinion of this court, and the point is made by appellee that an appeal from the judgment of the circuit court will not lie, for the reason that the amount in controversy between the parties does not exceed $100. We think the appeal must be dismissed on this ground. Plaintiff claimed but $100 as damages. He made no claim for interest. While any judgment obtained by him would bear six per cent interest from the date of its rendition, (Code, § 2078,) he was not entitled, under the prayer of his petition, to interest on his claim before judgment. The appeal from the judgment of the justice of the peace brought the case into the circuit court for trial on its merits, (Code, § 3590,) and the amount of plaintiff’s recovery in that court was limited by the prayer of his petition. He could recover no greater sum than he would have been entitled to receive under the same issue if the action had been originally brought in the circuit court.
The ease is materially different from Dryden v. Wyllis, 51 Iowa, 534, and Holmes v. Hull, 48 Iowa, 177, cited by appellant. The former was an original action to enjoin the .enforcement .of a judgement rendered by a justice of the *595peace for $100. The judgment was rendered a year before tbe injunction suit was brought, and bore interest at six per cent, and it was held that tbe amount in controversy between. tbe parties in tbe injunction suit, as shown by tbe pleadings therein, was tbe amount of the judgment and interest thereon at the time tbe suit was instituted. Tbe latter case was a writ of error for tbe removal of a cause to tbe circuit court, wherein a justice of tbe peace bad rendered a judgment for $100, and this judgment bad been on interest for one month when tlie proceeding was instituted, and it was beld that the amount in controversy in the proceeding was tbe amount of the judgment and interest at tbe time tbe proceeding was bad. In each of those cases tbe proceeding from wbicli the appeal to tbis court was taken was an attack upon tlie judgment of tbe justice of tlie peace, and, if successful, would have tbe effect to destroy that judgment; and it is very clear that the amount in controversy in eacli case was tbe value of tbe judgment at tbe time tbe proceeding was bad. But in this case tbe appeal from tbe judgment of tbe justice of tbe peace bad tbe effect, as we bave seen, to bring tbe ease into the circuit court for retrial there of tbe issues, and, as the amount of plaintiff’s recovery in that court was limited to the amount claimed in his petition, it is equally clear that that is the amount in controversy. The appeal is therefore
Dismissed.